Title: To George Washington from Clement Biddle, 5 September 1788
From: Biddle, Clement
To: Washington, George



Dear General
Philad[elphi]a 5 Sept: 1788

I have before me your esteemed favour of 25th ulto—A Vessel had set up for Alexandria but meeting with little freight there will be no Opportunity til Capt. Ellwood returns by whom shall send another hundred Weight of plate Iron as the kind I sent must be what you wanted.
I have discharged Mrs Morris’s Accot and her receipt thereon is inclosed & the amount to your Debit.
From the enquiry I made of several Farmers I had no doubt but I could get a sufficiency of winter barley for seed, each supposing there was plenty, tho’ it had failed in their own Neighbourhood, but having spoke to so many who could not furnish it I applied to Mr Hare who informs that he has not seen any winter barley this year fit for seed nor has not been able to get any for himself to sow the severity of the winter having destroyed it here in general, but he says that he thinks you might be supplied on James river from Colo. T. Randolph or Mr David Randolph—this I thought necessary to advise you immediately of but as I know it will be difficult to get it from James River I have found another Brewer here who expects some from Delaware

state & has promised me & I have spoke to the Measurers of Grain (of which my Father is superintendant) to watch for any that may come up the river I hope to get it in time for Capt. Ellwood—Mr John Kidd an experienced farmer tells me that they sow about two Bushels to an Acre. I am with great respect Your mo: Obedt & very hume servt

Clement Biddle

